 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain, or to refrain from becoming orremaining, members of the above named or any other labor organization.LEAS & MCVITTY, INCORPORATED,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions,they may communicate directly with the Board's Regional Office, Sixth Floor,707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension2100.Grain Elevator, Flour and FeedMillWorkers,InternationalLongshoremen Association,Local418,AFL-CIO 1andConti-nental Grain Company 2Seafarers'International Union of North America'andContinen-talGrain Company.CasesNos. 13-CC-350 and 13-CC-351.October 3939, 1965DECISION AND ORDEROn November 13, 1963, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that RespondentILA, Local 418, had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Additionally, the Trial Examiner found thatRespondent SIUNA had not committed any unfair labor practices andrecommended dismissal of the complaint insofar as it, alleged viola-tions by SIUNA. Thereafter, the General Counsel and both Respond-ents Local 418 and SIUNA filed execptions and supporting briefs.4The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record.in this ease, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer to the extent that they are consistent with this Decision.and Order.Hereinafter referred to as ILA, Local 418, or Local 418.'Hereinafter referred to as Continental.3Hereinafter referred to as SIUNA.'As the record,exceptions,and briefs adequately present the issues and the positions,of the parties, Respondents' requests for oral argument are hereby denied.155NLRB No. 45. GRAIN ELEVATOR, FLOUR & FEED MILL WORKERS, ETC.403The complaint alleges that Respondent SIUNA was involved in alabor dispute 5 with Upper Lakes Shipping Ltd., a Canadian corpora-tion 6 hereinafter called Upper Lakes, and that in furtherance thereof,during the limited period from February 15 to June 20, 1963, Respond-ents SIUNA and Local 418 induced and encouraged employees of Con-tinental, members of Local 418 employed at grain elevators A and B atthe port of Chicago, not to perform services or load Continental'sgrain on ships operated by Upper Lakes and threatened Continentalwith a strike with an object in each instance of forcing or requiringContinental, a neutral,7 to cease doing business with Upper Lakes inviolation of Section 8(b) (4) (i) and (ii) (B).1.The relationship between Continental and Upper LakesThe Respondents contend initially that Continental and UpperLakes are operationally integrated, thereby constituting "allies," "sin-gle employers," or "joint venturers," as those words of art are custom-arily utilized in an 8(b) (4) context. If this contention is valid, itwould then follow that Continental would lose its status as a neutral,disinterested party to that dispute.In such circumstances, Conti-nental would not be entitled to the protection which Congress bestowedupon neutral employers in enacting 8(b) (4) (B) and the direct eco-nomic pressure brought to bear on Continental herein would accord-ingly constitute lawful primary activity for purposes of that sectionof the Act.However, as elaborated below, we are not persuaded, onthe entire record, that Respondents' contention is meritorious.Continental is engaged in the business of buying and selling grainin domestic and foreign markets. In connection with its multimillion-dollar-a-year operation, Continental owns and maintains a network ofgrain elevators at ports throughout the United States.8Upper Lakes5 The complaint contains no allegations as to the precise nature of the underlying dis-pute between the parties.U RespondentILA contendsthat the Board cannot assert jurisdiction over the instantcomplaint in view of the Supreme Court's "foreign flag" rulings(Frank W. McCulloch v.Sociedad NacionaldeMarineros de Honduras(United FruitCo.),372 U S.10, andIncresSteamship Co., Ltd v. International Maritime Workers Union,et at.,372 US. 24).We findno merit in this contention.These cited cases are inapposite to the instant situation.Forhere an American corporation,Continental,filed unfair labor practicecharges against twoAmerican labor organizations allegingthat theyviolatedthe Act byengaging in certainspecific conduct which occurredon American territoryand did notdirectlyinvolve therelationship of Upper Lakes,a foreign corporation,and its foreign employees.Local1355, International Longshoremen'sAssociation(Ocean Shipping Service,Ltd.),146NLRB 723 ;Great Lakes District,Seafai era' International Union of NorthAmerica, AFL-CIO, etc.,139NLRB 216; andWilliam Benz,et at. v.Companies1 av,eraHidalgo,353U.S. 138, 143, at footnote 5 therein.Also, cf.Trial Examiner's instant decision at foot-note 14 therein.7 The complaint alleges that Continental is not involved in a labor dispute with Respond-ent SIUNAor RespondentLocal 418, the latter being the collective-bargainingrepiesenta-tive of Continental'semployees at grain elevatorsA and B in Chicagofor the past 25years.8The particular conduct in question here occurred exclusively at Continental'sChicagoelevators.All the episodes,except that of June 20, 1963, occurredat elevator B.212-809-66-vol. 155-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDis a Canadian corporation comprised of three companies performingrelated services-Upper Lakes Shipping Ltd., (shipping bulk car-goes), Trans-Lake Chartering Ltd. (chartering), and Three RiversGrain & Elevator Company Limited (elevator storage).According to the undisputed testimony of Upper Lakes' ExecutiveVice President Mayer, Upper Lakes does not either directly or indi-rectly own any part of Continental or its wholly owned Canadiansubsidiary, Continental Grain Ltd., Winnipeg.Nor do Upper Lakes'officers and directors occupy similar positions with Continental.Con-versely, Continental does not own any part of Upper Lakes, nor doContinental's officers and directors occupy similar positions withUpper Lakes. It is thus apparent that the Continental and UpperLakes enterprises are not commonly owned and are not commonlycontrolled, either by virtue of interlocking corporate directorates orotherwise.Nevertheless, these two corporate entities have been involved innumerous business dealings through the years. By far the most signi-ficant dealings for the purpose of this case have occurred since theopening of the St. Lawrence Seaway in 1959. Prior to 1959 Continen-tal shipped only small quantities of grain on the Great Lakes.Whenit desired to do so, Continental utilized the services of lake carriersowned by various companies, including Upper Lakes. These serviceswere ordered on an individual basis under simple common carriagefor hire arrangements.No long-term formal contractual agreementswere involved.Continental and Upper Lakes transacted businessessentially oil this basis for approximately 10 years (1949-59).The opening of the Seaway, however, revolutionized the entire grainexporting business.It enabled big lakers (400,000-730,000 bushelcapacity) to travel from U.S. ports via the Great Lakes to such Cana-dian ports as Montreal, Quebec, Three Rivers, and Sorrell.This, inturn, made it possible to use the St. Lawrence River to transship grainto European and other foreign ports. It thus became essential fromthe standpoint of business competition for Continental to acquire aSt. Lawrence Seaway port in Canada, where it couldstoregrain andtransship it on demand to Europe and the Far East via oceangoingliners.9Continental had two available alternatives to meet its needs-eithermake a multimillion dollar investment and build its own grain elevatoror arrange to use someone's existing facility.Continental chose thelatter course; it entered into an arrangement with Upper Lakes in1961.A similar arrangement was in effect through the end of the 1963shipping season, whereby Continental obtained the right to use 2.8million of the 6 million bushel capacity at Upper Lakes' Three RiversDThere are public grain elevators at the St. LawrenceSeaway ports, but Continentaland other companiesare only permitted to store grain there for short periods of time. GRAIN ELEVATOR, FLOUR &FEEDMILL WORKERS, ETC.405grain elevators.10 In consideration therefor, Continental agreed to useUpper Lakes' shipping services for all of its grain destined for thesestorage elevators.When the grain arrives there, Continental also paysUpper Lake a regular Canadian-Government-imposed tariff on a dailybasis.This is the uniform rate that any other company would pay atThree Rivers or any other St. Lawrence port.Also, under this ar-rangement, Trans-Lake Chartering, one of three aforementionedcompanies comprising Upper Lakes, is obliged to give ContinentalCanada Ltd., Winnipeg, "agency wheat" 11 to the extent of one-thirdthe total volume of U.S. grans that Continental puts through theThree Rivers' elevator.Apparently, this entire agreement was subjectto Canadian Government regulations concerning how early or late inthe season American grain can be shipped through Canadian ports andhow much of it can be stored in Three Rivers.While Continental today has arrangements with other companies toprovide shipping services on the St. Lawrence under simple commoncarriage for hire agreements, only the aforementioned Upper Lakes'arrangement entitles Continental to utilize grain storage facilities andto obtain "agency wheat" as well. It is thus evident that the abovearrangement is not similar either to Continental's earlierarrange-ments with Upper Lakes or to any of its current relationships withother carriers.Mindful of the presence of these special aspects in the Continental-Upper Lakes business relationship, we are nevertheless of the opinionthat Respondents have failed to satisfy their burden 12 of establishinga basis for applying the "ally," "single employer," or "joint venture"-type concepts here. In arriving at this conclusion after scrutinizingthe instant facts, we are persuaded particularly by theabsenceof anycommon ownership or common control and by the fact that these twocompanies are operated independently.13Accordingly, we find, in10The 2.8 million bushels represents the total amount ofAmericangrain that can bestored by Three Rivers.The grain may remain in the Three Rivers elevators indefinitely,depending upon the demand for it by various foreign countries. In practically all cases,title to the grain remains vested in Continental while the grain is stored at Three Rivers;title passes to the purchaser by a negotiable bill of lading when the boats are loaded atThree Rivers.u The "agency wheat" concept is admittedly complicated.Essentially, it works asfollows: The Canadian Wheat Board, a subdivision of the Canadian Government, ownswheat and pays various Canadian grain merchants a commission and interest for makingthe flnanciai, transportation, and storage arrangements with respect to these shipments.In these circumstances, the wheat is described as agency wheat.13Chauffeurs, Teamsters,Warehousemen and Helpers Local Union No. 135, affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. of L. (Marsh Foodliners, Inc.),114 NLRB 639, 64233Cf.N.L,R.B. v. Denver Building and Construction Trades Council,et al.(Gould &Preisner),341 U.S. 675,National Union of Marine Cooks and Stewards and Pacific CoastFiremen, oilers, Watertenders & WipersAssociationNLRB54, Local 282, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Acme Concrete & Supply Corp.),137 NLRB 1321, andMiamiNewspaper Printing Pressmen Local No. 46, etc. (Knight Newspapers, Inc.),138 NLR11346, 1347-1348, enfd. 322 F. 2d 405 (C.A.D.C.). 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement with the Trial Examiner, that Continental is a neutralemployer in the instant case for purposes of Section 8(b) (4) (B).2.SIUNA's liabilityRespondent Searfarers' International is a parent organization com-prised of four affiliated district organizations, including SIU, Canada.As found by the Trial Examiner, these districts operate autonomouslyof the International.Mr. Hal Banks is president of SIU, Canada,and, in addition, an executive vice president of Seafarers' Interna-tional.His union, SIU, Canada, was engaged in a labor dispute withUpper Lakes. In furtherance of this dispute, Banks delivered aspeech to a Great Lakes District meeting of the ILA in Detroit onMarch 1, 1963; Banks talked about his union and then asked the con-vention comprised of 200-250 delegates to support his union again in1963 as it had in 1962, namely, by not loading Upper Lakes' vessels.Local 418's representatives, employees of Continental, were in attend-ance and participated in a voice vote to support Banks' plea.With respect to SIUNA's alleged commission of an unfair laborpractice, the complaint rests exclusively on this above-described inci-dent and it is the basis upon which the General Counsel seeks to imposeresponsibility on the Seafarers' International.14Thus, it is the Gen-eral Counsel's contention that Banks' speech induced Continental'semployees in attendance at the meeting and likewise constituted athreat to Continental with an object of forcing Continental to ceasedoing business with Upper Lakes in violation of 8(b) (4) (i) and(ii) (B).We find, however, in agreement with the Trial Examiner'sfinding and his rationale, as well, that the mere fact that SIU, Canada,and SIUNA are affiliated is not itself sufficient to establish the respon-sibility of Respondent Seafarers' International for Banks' conduct.Accordingly, without reaching the question whether Banks' abovespeech constituted lawful primary strike action or an inducement toengage in unlawful secondary boycott activity, we find that the namedRespondent, SIUNA, is not responsible for any of the acts in questionalleged to have constituted unfair labor practices.We shall thereforedismiss the complaint with respect to SIUNA.3.ILA, Local 418's liabilityThe General Counsel alleges that Local 418, through the acts ofPresident Connor, Trustee Garvey, Acting Steward Novosel, andSteward Simmons, violated Section 8(b) (4) (i) and (ii) (B) onnumerous occasions during the period February 15 to June 20, 1963,"While the record also contains tangential reference to comments made by a \Ir AlTanner which may arguably have constituted unlawful inducements of Continental'semployees not to load Upper Lakes'ships,the record does not establish that Tanner iseither a SIUNA official or an agent of the named Respondent. GRAIN ELEVATOR, FLOUR & NEED MILL WORKERS, ETC.407by inducing its members, employees of Continental, not to load UpperLakes' vessels and by threatening Continental's officials with an objectin each instance of forcing Continental to cease doing business withUpper Lakes.Relying principally on the conduct of President Conner, the TrialExaminer found that Local 418 engaged in numerous specific acts con-stituting inducements and threats within the meaning of 8 (b) (4) (i)and (ii) (B).The Respondent takes issue with these findings on twogeneral counts : (1) there was insufficient evidence to establish anyinducements or threats; and (2) even assuming the sufficiency of suchevidence, the inducements and threats did not constitute 8(b) (4) (i)and (ii) (B) violations as a matter of law.We shall address ourselvesto these contentionsseriatim.First, we are mindful of the fact that there is little direct evidenceto establish that Conner, or indeed any other Local 418 official, inducedor encouraged Continental's employees not to load Upper Lakes' ships.We are not persuaded, however, that the seeming lack of such evidenceis necessarily fatal to the General Counsel's case.For the circumstan-tial evidence present ineluctably draws us to the opposite conclusion.Thus, it is clear from the undisputed testimony of Continental's execu-tive vice president, Julius Mayer,15 that he requested Conner's assist-ance in getting Upper Lakes' ships loaded but thatConnerinformedhim time and time again during the critical period herein that : (1)Local 418 was supporting Banks' union, SIU, Canada, in its disputewith Upper Lakes; (2) Conner would not instruct his men to loadUpper Lakes' vessels; and (3) Continental's grain would be loaded ifContinental used vessels of another shipping company.Additionally,Mayer testified that Conner made several references to the fact thatthere was an "invisible picket line" around Upper Lakes' vesselsrocked alongside Continental's Chicago grain elevators and that Con-tinental would have trouble at its Texas elevators and with its railroadboxcars at Chicago and elsewhere if it persisted in attempts to getUpper Lakes' ships loaded.Furthermore, the testimony of TrusteeGarvey,16 a union officer under the express terms of Local 418's consti-tution and bylaws, discloses that he attended a union meeting in April1963 together with Conner and other union officials, that the SIU-Upper Lakes situation was discussed, and that it was agreed that thesituation would remain the same-Local 418 would continue to refuseto load Upper Lakes' ships.17As evidenced by the mentioned pro-15TheRespondent Local 418's contention to the contrary nothwithstanding, we find nobasis for reversingthe TrialExaminer's determinationthat Mayerwas a credible witness.16The testimonyof ContinentalSuperintendentGoldschmidtand Assistant Superin-tendent Borchert corroboratesGarvey's aboveversion17 One month earlier, in March 1963,delegatesof Local 4118 attended a meeting ofGreat Lakes Districtof ILAin which the latter body also voted to support Banks' unionin its dispute with Upper Lakes. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDnouncements of its high echelon officials, Local 418's established andunequivocal policy was thus to support SIU, Canada, in its disputewith Upper Lakes by refusing to load Continental's grain on UpperLakes' ships at Continental's Chicago elevators.The remaining evidentiary question is whether the ensuing failureto load the SSShawon numerous occasions between April 21 andJune 20, 1963, was attributable in each instance solely to the individualdecisionsof all of Continental's employees, as urged by Respondent418, or rather to the fact that Local 418's above policy was disseminatedto its membership and they acted in reliance thereon.The latter ex-planation, in our opinion, is by far the more plausible. Indeed, wenotethat Conner informally called a union meeting on May 29 todiscuss the course of action to be taken after the U.S. marshall servedeach member of Local 418 with a certified copy of the Federal districtcourt's 10(l) injunction order.18Subsequently, Conner announced tomanagement's representatives at the dock that theShawwould not beloaded.And it was not loaded. This episode, in our view, simplyillustrates that decisions whether or not to load Upper Lakes' vesselswere, in fact, union decisions, not those of some 25 bargaining unitmembers who coincidentally, although acting as individuals, all hap-pened to be of one and the same mind. Accordingly, we find that Local418 induced or encouraged its membership not to load Upper Lakes'vesselswith an object of forcing Continental to cease doing busi-nesswithUpper Lakes within the meaning of Section 8(b) (4)(i) (B).19We likewise find that Conner's mentioned comments toMayer constitute threats for a similar object within the meaning ofSection 8(b) (4) (ii) (B).It is thus clear that Respondent Local 418 engaged in conduct whichfalls within the literal language of Section 8(b) (4) (B).Neverthe-less,Local 418 urges that its activity constitutes traditional primarystrike action and therefore is not violative of the Act.We agree that primary strike action is lawful for purposes of Sec-tion 8(b) (4) (B) even though it may fall within the literal stricturesof that section. Indeed, this very principle has found expression inBoard decisions ever since the passage of the Taft-Hartley amend-ments.In rejecting a literal interpretation of Section 8(b) (4) (A),the predecessor of the present Section 8(b) (4) (B), the Board fre-quently pointed out that the legislative history of Taft-Hartley demon-strated persuasively that the Congress only sought to ban certainIsAs pointed out in the Trial Examiner'sDecision, this injunction required that Local418, its officers and agents, withdraw all requests and appeals to employees of Continentalnot to load grain on Upper Lakes' ships and further required Local 418,its officers andagents, to advise the employees that they were free to perform any and all services torContinental in loadingUpper Lakes' ships19lnternational Brotherhood of Electrical Workers, Local 501, et al.(Samuel Langer)v. N.L.R.B.,341 U.S. 694. GRAIN ELEVATOR, FLOUR &FEEDMILL `YORKERS, ETC.409secondaryactivity.20The primary-secondary dichotomy was againendorsedby the Congress in the 1959 Landrum-Griffin amendments-the proviso to Section 8(b) (4) (B) expressly protects primary strikesand primary picketing. It is thus manifest that this section was innowise intended to interfere with labor's right to engage in traditionalprimary strike action and it therefore cannot be read literally, lestall traditional activity be prohibited.21We are asked to hold that Local 418's inducements of Continentalemployees to refuse to perform certain duties falling within the nor-mal scope of their employment do not fall within 8 (b) (4) (B)'s banagainst secondary activity because SIU, Canada, lawfully could havemade similarinducements to those employees, had it chose to do so 22To support this premise, Local 418 relies onMoore Dry Dock23asestablishing that SIU, Canada, could have established a lawful pri-mary picket line around the SSShaw,while that vessel was at Con-tinental's premises, with the object of Inducing Continental's employ-ees not to load the vessel; on such cases asPure Oil Company24 andInterborough News Company25as establishing that SIU, Canada,could have addressed nonpicket line appeals to Continental's employ-ees inthe form of "hot cargo letters," convention appeals, and the like,so long as such appeals only induced action at the situs of the dispute;and on cases such asMilwaukee Plywood Company,26andColumbia-Southern Chemical Corporation,27as establishing that Local 418,though not involved directly in a dispute with Upper Lakes, couldengage in exactly the same kind of inducement of secondary employeesas SIU, Canada, lawfully could have done.While there is an appearance of logic to the argument as spelled outby Local 418, all minor premises have by no means been proven. Thus,while the Board has indicated in certain cases that a secondary unionwSee, for example,OilWorkers International Union, Local Union346CIO (The PureOil Company),84 NLRB 315,318, andInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Truck Drivers and Chauffeurs,LocalUnionNo. 807(Schultz Refrigerated Service, Inc.),87 NLRB 502, 504,21 SeeLocal 791, International Union of Electrical,Radio and Machine Workers, AFL-010 (General Electric Company)v.N.L.R.B.,366U.S. 667, subsequently cited with ap-proval in the Supreme Court's decision inUnited Steelworkers of America,AFL-CIO(Carrier Corp.)v. N.L.R.B.,376 U.S. 492.Z'The record does not show the precise reasons why SIU, Canada,did not picket the SSShaw but it appears that it was enjoined from picketingUpper Lakesvessels in theChicago area.ziSailors Union of thePacific, AFL (Moore Dry Dock Company),92 NLRB 547..%OilWorkers International Union, Local Union346,CIO (The PureOil Company),84NLRB 315. See alsoMoore Dry Dock Company,supra.25Newspaper and Mail Deliveries'Union of New York and Vicinity(Interborough NewsCompany),90 NLRB 2135. See alsoInternational Organization of Masters,Mates andPilots of America,Inc.,AFL-CIO,et al. (Chicago Calumet Stevedoring Co., Inc.),125NLRB 113.28Chauffeurs,Teamsters and Helpers "General" Local No. 200(Milwaukee PlywoodCompany),126 NLRB 650.'United Association of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada(AFL) Local 106, at al. (Columbia-SouthernChemical Corporation),110 NLRB 206. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolates Section 8(b) (4) (B) if its inducements of secondary employ-ees are more in support of unlawful inducements of the same employ-ees by the primary unlon,28 no case has been cited in support of theproposition that such inducementsnecessarilyconstitute legitimateprimary activity in the absence of such unlawful inducements by theprimary union.TheColombia Chemicalcase merely establishes thatsecondary unions may induce primary employees to respect the pri-mary picket line posted at their employer's place of business on a com-mon situs, even though it has been posted by another union.Milwau-kee Plywoodestablishes no more than that a secondary union mayinduce secondary employees, whom it represents, to respect a primarypicket line posted by another union at a fixed primary situs. Thesecases do not establish the principle that a secondary union may inducesecondary employees to respect a nonexistent or "phantom" picket linearound an ambulatory primary situs, temporarily located on theiremployer's premises. Indeed, inFairway Farms, Inc.,20the one caseinvolving such activity which has been brought to our attention, theBoard found that appeals of a secondary union to secondary employ-ees, whom it represented, asking them not to load the trucks of the pri-mary employer, constituted violations of Section 8(b) (4) (B).Thus,theFairway Farmsdecision stands for the proposition that, in theabsence of a lawful primary picket line around the ambulatory pri-mary situs when it is present at a neutral employer's premises, the sec-ondary union may not induce the employees of that neutral employerto refuse to make deliveries of their employers' products to the pri-mary employer if such action is within the scope of their normal duties.We see no reason to reach a different result herein; nor do we believea different result is required by thePure OilandInterborough Newsdecisions 30In those cases,primaryunions addressed appeals toemployees of neutral employers at their employers' premises, which, inessence, notified the secondary employees that the primary employerwas strike bound and asked the secondary employees to refuse to per-form services at the primary employer's premises if and when theirnormal duties would bring them to such premises. In each of thosecases, the non-picket-line appeals were in implementation of permis-sible picket line activity at the primary situs.The problem posed ineach case was the familiar, yet difficult, one of determining whetherthe nonpicketing appeals were intended to induce action only at the29United Marine Division,Local333,International Longshoremen's Association (Inde-pendent);et al.,(New York ShippingAssociation),107 NLRB 686;Retail Fruit & Vege-table Clerks Union, Local1017, and Retail Grocery ClerksUnion, Local648,Retail ClerksInternational Association,AFL-CIO (Crystal Palace Market),116 NLRB 856,enfd. 249F. 2d 591(C.A. 9).20Local 584,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America;Local 182, International Brotherhood of Teamsters,etc., (FairwayFarms,Inc.),141 NLRB638.Panel of Members Rodgers, Fanning, and Brown.80 See also MooreDry Dock Company,supra,andChicago Calumet Stevedoring Co., Inc.,supra. GRAIN ELEVATOR, FLOUR & FEED MILL WORKERS, ETC.411primary situs and thus amounted to no more than a request not to crossa primary picket line, or were directed towards inducing actiondirected against the secondary employer in order to force it to ceasedealing with the primary employer. It is apparent in each case thatthe existence of the primary picket line confronting the secondaryemployees, when they came to perform services for their employer atthe primary employer's premises, was a crucial factor in the Board'sconclusion that the nonpicketing appeals of the primary union"amounted to nothing more than a request to respect a primary picketline at the Employer's premises." 31Contrary to Local 418's conten-tion, these cases do not establish the right of a secondary union toinduce employees of a secondary employer, at whose premises theambulatory situs is temporarily located, to refuse to perform servicesfor their employer in the absence of a lawful picket line.Rather, wethink these decisions comport with our conclusion that, at least in acase such as this one, where the labor dispute is between a primaryemployer with an ambulatory situs and a union other than the onewhich seeks to induce secondary employees to take action because ofthat dispute, there must be some clear and contemporaneous noticegiven by the primary union to the employees appealed to, and to theneutral employer at whose premises the dispute becomes active, thatthe labor dispute involved is between it and the primary employer.Unless such notice is given, the dispute takes on the appearance andcharacter of a dispute between the "inducing" union and the neutralemployer over the latter's dealings with the primary employer ratherthan of a dispute between the primary union and the primaryemployer.In cases involving picketing of an ambulatory situs temporarilylocated at a neutral's premises, the Board, in recognition of the factthat-... picketing which induces secondary employees to respect apicket line is not the equivalent of picketing which has an objectof inducing those employees to engage in concerted conductagainst their own employer in order to force him to refuse to dealwith the struck employer... 32applies theMoore Dry Docktests 33 to determine whether the picketinghas one or the other of these objects. These tests require, in effect, that33Pure Oil Company, supra,cited in each of the other cases herein discussed.Although,inInterborough News,the primary union did not picket "each and every one" of the en-trances tothe primary premises, the Trial Examiner did find that the picketing placedthe secondary employees, who were asked not to make newspaper deliveries to thosepremises,on notice that the premises were strikebound.32Local 761, ElectricalWorkers, IUE (General Electric Company) v. N.L.R.B.,366U.S. 667.33 TheMoore Dry Docktests require that picketing and accompanying appeals be limitedin time andplace to the immediate vicinity of the primary situs ; that the primaryemployerbe engagedin his normal businessat such situs ; and that the union clearlyidentify that its dispute is with the primary employer. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe picketing union give notice to the neutral employer's employees,as well as to all other employees who have business with the neutralemployer, that its dispute is with the primary, not the netural employer.Though these tests impose some limitation on the union's freedom topicket the primary employer, they nevertheless do protect its right,and the right of `other unions who would aid its cause, to appeal to allemployees approaching the picket line to extend the union member'straditional gesture of support to the primary union, namelya refusalto cross its lawful picket line in order not to contribute to the opera-tions the picket line is endeavoring to halt, while at the same time theyprotect the neutral employer, at whose premises the dispute is located,from becoming an object of secondary pressure.The underlying considerations that lead the Board in ambulatorysitus situations to infer an unlawful objective when picketing deviatesfromMoore Dry Dockstandards also dictate a like inference wherepressures are exerted against the neutral employees by a secondaryunion in the absence of a picket line directed at the primary employerwhile the situs of the dispute is lodged at the neutral premises.A fail-ure to draw an inference of illegality in such circumstances wouldgive, it seems to us, greater freedom to secondary unions to disrupt thebusiness of the neutral employer whose premises temporarily house theprimary ambulatory situs, than is given under ourMoore Dry Docktests to the primary union directly involved.Moreover, to permit suchconduct on the theory that a "phantom" or "invisible" picket line isto be presumed even though there is no picket line in fact, would pro-vide a ready device for evading the effects of an injunction prohibitingpicketing that might be obtained against the primary union 34 Itas It should be noted that the record reveals that a few weeks prior to the arrival ofthe SSShawat Continental's dock, Connor,president of Local 418,gave Gunther Gold-schmidt, superintendent of Continental's grain elevator,a list of ships owned by UpperLakes Shipping,and informed him that there would be trouble loading those ships be-cause they would be picketed as a result of the labor conflict between SIU, Canada, andUpper Lakes.Shortly thereafter,the SSErickson,one of the ships listed,appeared atContinental's dock.A picket line was established around the ship and it was not loadeduntil after the picket line was removed pursuant to an injunction obtained by Continental.Two weeks later,the SSShawdocked for the purpose of receiving Continental'sgrain.Though the SSShawwas not picketed because of the fact that Continental had obtainedthe aforementioned injunction, as was pointed out to Connor by an official of Continental,Local 418 members employed by Continental refused to load the ship.It should also be noted that the parties to the primary dispute, Upper Lakes Shipping,the owner of the SSShaw,under a foreign flag, and SIU,Canada,were both beyond thejurisdiction of the Board to prosecute or protect in matters directly relating to theirprimary dispute(Incres Steamship Co. v. Maritime Workers,supra; McCulloch v. SociedadNational de Marineros,supra).Charges filed by the SIU against Upper Lakes and therival Canadian National Maritime Union and Canadian Brotherhood of Railway Workersalleging violations of Section 8(a) (1), (2),and (3)and 8(b) (1) (A) and(2) of theAct were accordingly dismissed by the General Counsel on February 19, 1963. Stateaction directed at such matters was, therefore,not preempted underSan Diego BuildingTrades Council,et at. v. J. S. Garmon,et al.,359 U.S 236 Conduct in connection withsuch a dispute which is found to have a proscribed object under Section 8(b) (4) (B) inrelation to an employer within theBoard's jurisdiction,however, is clearly cognizableunder the Act.Great Lakes District,Seafarers'International Union of North America,AFL-CIO,et al. (Upper Lakes Shipping,Ltd.),139 NLRB 216. GRAIN ELEVATOR, FLOUR & FEED MILL WORKERS, ETC.413would also destroy the careful balance now existing between the rightof the primary union, and those unions who would take up its cause, toappeal to employees approaching struck "ambulatory" premises torefrain from entering those premises, and the right of the neutralemployers to remain free from pressures directed towards forcing themto cease dealing with the primary employer.Accordingly, as Local 418 engaged in the acts of inducement com-plained of in response to appeals for support made by SIU, Canada,long before the primary situs in the form of the SSShawwas locatedat Continental's premises, as Local 418's inducements were not in im-plementation of a lawful SIU, Canada, picket line nor of any othercontemporaneous notice by SIU, Canada, that it was engaging in a pri-mary dispute with Upper Lakes Shipping, and as Local 418 madedirect threats to Continental of trouble elsewhere if it persisted inusing Upper Lakes ships to transport its grain, we find that Local418's inducements of Continental employees to refuse to load Conti-nental's grain on the SSShaw,as well as its direct threats to Conti-nental officials, were engaged in with an object of forcing Continentalto cease dealing with Upper Lakes Shipping, and, therefore, violatedSection 8(b) (4) (i) and (ii) (B) of the Act.35[The Board adopted the Trial Examiner's Recommended Order.]MEMBERSBROWNandJENKINS,dissenting in part :For the reasons set forth in the majority opinion, we concur with ourcolleagues' conclusion to dismiss the instant complaint against Sea-farers' International Union.We disagree, however, with their furtherfinding that ILA, Local 148, violated Section 8 (b) (4) (i) and (ii) (B)of the Act.As we analyze the case, Upper Lakes, a Canadian corporation, andSIU, Canada, were involved in a primary labor dispute and Respond-ent Local 418 engaged in sympathy action in support of the strikingunion's cause.Accordingly, even though SIU, Canada, is not a partyRespondent, we initially turn our attention to the nature of its conductand the concomitant question whether such conduct constitutes lawfulprimary strike action.For it is our understanding both from priorBoard and court decisions that the liability of a secondary or strangerunion engaged in sympathy action is linked closely with the legality ofthe striking union's own conduct under Section 8 (b) (4) of the Act.36We find no merit in Respondent's contention that General Counsel's conduct in issuingthe instant complaint was unfair,arbitrary,or capricious.86 SeeMilwaukee Plywood Company,126 NLRB 650,enfd. 285 F.2d 325(C.A. 7) ;Truck Drivers Union Local No. 413, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,et at. v. N.L.R.B.,334 F. 2d 539,542-546(C.A.D.C.),cert. denied 379 U.S. 916.See also,New York Shipping Association,107 NLRB 686, andCrystal Palace Market,116 NLRB 856,enfd. 249 F.2d 591(C.A. 9). InNew YorkShipping AssociationandCrystal Palace Market,for example, the striking union engaged 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Background analysis concerning SIU, Canada's conductIn most cases involving an industrial facility, a struck employer'splant occupies a fixed geographical location and these premises are, ineffect, coterminous with the situs of the primary dispute.There arecertain special mobile industries, however, including that involvedherein, where the primary situs is roving or ambulatory and not limitedto a fixed location.Thus, the Upper Lakes' ships are properly deemedthe "sites" of the primary dispute in which seamen represented bySIU, Canada, are seeking recognition from Upper Lakes 37Where aroving primary situs is temporarily located at the premises of a neu-tral employer, we have a so-called "common situs" situation. The gen-eral principles pertaining to common situs situations were developedinMoore Dry Dock(92 NLRB 547) and were designed to balance twocompeting interests, namely, labor's right to engage in primary strikeaction vis a vis the insulation of neutral employers from economic pres-sures flowing from disputes not of their own making.Provided that the striking union complies withMoore Dry Dockcon-ditions, it may engage in lawful primary picketing, albeit on the prem-ises of a neutral employer38 In such circumstances, the Board has alsoheld inMoore Dry Dock, Pure Oil Company,30andChicago CalumetStevedoring Co. Inc.,40 that so-called "hot letters" written by the strik-ing union appealing to other labor unions representing employees ofneutral employers not to cross a picket line to perform services at thesitus of the dispute constitute lawful primary activity.Direct oralappeals by representatives of the striking union to employees of neu-tral employers inviting action at the situs have likewise been accorded aprotected status.41The Board's rationale was that the letters and oralappeals invited action only at the situs of the dispute and were thustantamount to a striking union's resort to the traditional primaryweapon of establishing a picket line to appeal to neutral employees atthe situs not to enter the struck premises. Significantly, neither thefact that the inducementactuallytook place on a neutral employer'spremises nor that it had an object falling within the statute's literallanguage militated against the Board's "lawful primary action"findings.in 8(b) (4) conduct because its picketing at a neutral employer's premises failed to complywithMoore Dry Dock.In such circumstances,where a secondary union lent its supportby inducing its membership not to cross a picket line at thesecondary sites,the Boardfound that the unions were acting in concert or as joint venturers and the secondaryunion was held jointly accountable for the 8(b) (4) violation.87Sailors'Union of the Pacific, AFL(MooreDry Dock Company),92 NLRB 547, andSeafarers'International Union of North America,Atlantic and Gulf District,AFL-CIO(SaltDome Production Co.) v. N.L.R.B.,265 F. 2d 585(C A.D.C.)reversing 119NLRB 638.31 "The location of the picketing is an important but not decisive factor."United Steel-workers of America (Carrier Corp.) v. N.L.R.B.,376 U.S. 492, 499.39 84 NLRB 315.40125 NLRB 113.41lnterborough News Company,90 NLRB 2135. GRAIN ELEVATOR,FLOUR & FEED MILL WORKERS,ETC.415This rationale is equally relevant here. In furtherance of its pri-mary labor dispute, SIU,Canada, could have followed Upper Lakes'ships and engaged in lawful primarypicketingat Continental's dock,provided that it compliedwithMooreDry Dock.Additionally, priorto the time that Continental's employees arrived at the picket line,SIU, Canada,could have appealed to them either directly or indirectlythrough their bargaining representative,Local 418,to refrain fromperforming services at the sites.While SIU,Canada,was not engaged in picketing during the cru-cial period herein,42 it did, through its president,Hal Banks, make ver-bal overtures of like import to Continental'semployees.Banksaddressed a Great Lakes District meeting ofthe ILA inDetroit onMarch 1, 1963,and encouraged the delegates,who included,inter alia,members of Local 418 employed by Continental,to support his unionin its dispute withUpper Lakes by refusing to load vessels of thestruck employer.If this conductof SIU, Canada,were an issue, wewould have found, consistentwith thePureOil, Interborough News,MooreDry Dock,andChicago Caleumet, Stevedoringapproach, thatBanks' plea constituted traditionallawful primarystrike action; thisis so because such conduct only invited action at the situs by neutralemployees of Continentalwhosemission contributes to Upper Lakesday-to-day operationswhich thestrikewas endeavoringto halt.43Our colleagues,however, would apparently reach an opposite con-clusion because of the absence of picketing which clearly designatesthe primary employer and defines the geographical boundary of theprimary dispute when the situs rests on a neutral employer's premises.It is their view that in the absence of such picketing the possibilityexists that Continental, a neutral, will be completely enmeshed in alabor dispute not of its own making.We agree that the Board mustvigorously enforce itsMooreDry Dockconditions,lest such possibilitybecomes reality.But the simple answer to the majority's contention isthat the record evidence refutes it here.For SIU,Canada, did notinduce Continental's employees to engage in a general strike againsttheir own employer; nor did Continental's employees refuse to loadgrain on ships owned by companies other than Upper Lakes 44 Inessence, then, Continental was not enmeshed in the instant dispute toany greater extent that if SIU, Canada,had maintained a lawful picketaround the SSShawwhich resulted in a refusal by Continental'semployees to load grain on that ship. Indeed, it can be persuasivelyargued that the absence of a picket line here afforded Continental, a"The SSEricksonhad been picketed in the spring of 1962.However,that picketing.was enjoined,apparently as a result of a State court proceeding, for reasons undisclosedby the record.'3Steelworkers(Carrier Corporation)v.N.L R B.,supra,at 498-499."Id.at 499. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDneutral, greater protection-it removed the possibility that variousthird parties arriving at the situs to do business with Continental(unrelating to loading Upper Lakes' ships) might refrain from doingso upon observing a picket line around the struck ship. In these cir-cumstances,we cannot subscribe to our colleagues' willingness to attachcontrolling significance to the absence of actual picketing at the situsin distinguishing between lawful primary and -unlawful secondaryactivity.452. ILA, Local 418's liabilityHaving concluded that the striking union's oral appeals to Con-tinental's employeesconstituted traditional primary strikeaction, wenow considerwhether Local 418 has committed any unfair labor prac-tices.Initially, it should be emphasized that Local 418's actions wereat most coextensive with those of the striking union.Thus, in directresponseto SIU, Canada's, plea for support, Local 418 merely appealedto its membership not to loadContinental'sgrain onUpper Lakes'ships at elevatorsA and B at the port of Chicago, and Local 418, inturn, advisedContinental's officials that these particular ships wouldnot be loaded.46Clearly these limited appeals only invited action atthe primary situs by those employees of Continental whose duties con-tributed to the daily operations of Upper Lakes which the strike wasendeavoringto halt.It therefore follows that Local 418 was not engagedin unlawfulsecondary action.Nor does the fact that Local 418 is a stranger unionmilitate against this conclusion.The Board has long recognized thevalidity of this basic tenet.Thus, inMilwaukee Plywood Company,126 NLRB 650, the Board commented significantly :The fact that one labor organization rather than another is engag-ing in allegedly unlawful conduct does not afforda basis toresolvethe issue of legality [primary strike versus secondary boycott].Here the conduct of [the secondary union] ... was not substan-tially different from the impact of the picket line itself ....`tTTo date, in analyzing sympathetic action cases under Section 8(b) (4),the Board has endorsed the position that the key question isnot"by'The difficulty of resting a legal conclusion on such a tenuous ground ishighlightedhere by the fact that picketing was once in progress,was subsequently enjoined,and yetwas still allegedly continuing as of the date of the hearing,albeit inthe form of an"invisible picket line."" We do not attach any significancetoMoyer's partiallyambiguoustestimony thatConnor remarked to him on oneoccasion that he hada message from ScottyOphersonof the SIU that if Continentalpersistedin trying to load Upper Lakes' ships it wouldhave difficultyin gettingrailroad boxcars inand out ofContinental's plants and thatConnor toldhim (Moyer)on another occasion that Continental would havetrouble atits Texas elevators.47 126 NLRB 650, 651.See also,Truckdrivers Local 413v.N.L R B.,supra,footnote 36. GRAIN ELEVATOR, FLOUR & FEED MILL WORKERS, ETC,417whom" economic pressure is being brought to bear but whether thepressure is brought to bear on the primary employer at a situs of thedispute.as we read the legislative history of the provisions of Section8 (b) (4) (A) here involved,Congress was not concerned to protectprimary employers against pressures by disinterested unions, butrather to protect disinterested employers against direct pressuresby any union.48[Emphasis supplied.]Practically speaking, this has meant that a union engaged in sympa-thetic action takes a calculated risk that the striking union's conductconstitutes lawful primary action rather than an unlawful secondaryboycott.And, as we have seen above, SIU, Canada's, conduct clearlyfell within the former category.In view of all the foregoing, we would find that Respondent ILA,Local 418, was engaged in lawful primary activity and dismiss theentire complaint.CHAIRMAN MCCULLOCII and MEMBERS FANNING and ZAGORIA took nopart in the consideration of the above Decision and Order.laColumbia-SouthernChemtical Corporation,110 NLRB 206, 209.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon the filing of a charge on April 12, 1963, and an amended charge on April 17,1963, by Continental Grain Company, hereinafter called Continental, and a chargefiled by Continental on April 22, 1963, in Case No. 13-CC-351, the General Counselof the National Labor Relations Board, by the Regional Director for Region 13, onJune 20, 1963, issued his order consolidating said cases, and a complaint againstRespondent Grain Elevator, Flour and Feed Mill Workers, International Longshore-men Association, Local 418, AFL-CIO, herein called Local 418, and RespondentSeafarers' International Union of North America, herein called Seafarers, allegingthat both Respondents had engaged in and were engaging in conduct violative ofSection 8(b)(4)(i) and (ii)(B), and Section 2(6) and (7) of the National LaborRelations Act, as amended, 29 U S C. Section 151at seq.,herein called the Act.In substance, the complaint alleges that in furtherance of a dispute which Respond-ent Seafarers had with Upper Lakes Shipping, Ltd., a Canadian corporation hereafterreferred to as Upper Lakes, both Respondents have, since on or about March 1, 1963,ordered, requested, and appealed to employees of Continental, members of, or repre-sented by, Respondent Local 418, to refuse to perform services or load Continental'sgrain on ships operated by Upper Lakes, and that since on or about February 15, 1963,Respondent Local 418 has threatened Continental with a strike by its employees repre-sented by that Local if Continental attempted or persisted in doing business withUpper Lakes.The complaint further alleges that as a result of the conduct of bothRespondents aforementioned, employees of Continental have refused, and are refus-ing, to perform services for Continental, and that an object of all of said conduct was,and is, to force or require Continental to cease doing business with Upper Lakes.By their separate answers, each Respondent denied the commission of any unfairlabor practice.i1 Respondent Seafarers also contends that the complaint against that organ,ationshould be dismissed because, it claims, no copy of the charge in Case No 13-CC-351 wasever served upon that RespondentThe contention is without merit, and the motion todismiss based on that ground is deniedAt the hearing before me, the parties stipulated that a copy of the aforementionedcharge, attached to a petition for an injunction against both Respondents herein brought 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuantto due notice, a hearing was held before Trial Examiner David London atChicago,Illinois, onJuly 30, July 31, and August 1, 1963, in which the GeneralCounsel, the Respondents, and the Charging Party participated and were representedby counsel, afforded full opportunity to present evidence, examine and cross-examinewitnesses, and to present oral argument.Motions, on which ruling was reserved, aredisposed of in accordance with the conclusions that follow. Since the close of thehearing, briefs were received from all of the parties aforementioned and have beenduly considered.Upon consideration of the entire record in the case,`' the briefs, and my observationof the witnesses while testifying, I make the following:FINDINGSAND CONCLUSIONS1.THE PERTINENT COMMERCE FACTSContinental is a Delaware corporation engaged in the business of buying and sellinggrain in domestic and foreign markets, and exports approximately 25 percent of thetotal grain exports of the United States. In the fiscal year ending May 31, 1963,Continental shipped from its elevators located at Chicago, Illinois, more than 66million bushels of grain having a value of approximately 100 million dollars.Duringthe period June 1, 1962, to February 28, 1963, Continental shipped from its Chicagoelevator facilities to States other than the State of Illinois grain valued in excess of$50,000.On the entire record I find that Continental is, and at all times materialherein has been, an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, both Respondents admit, and I find that Respondent Local418 and Respondent Seafarers are labor organizations within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The backgroundAs previously found, Continental is engaged in the business of buying and sellinggrain in domestic and foreign markets, and exports approximately 25 percent of allgrains exported from the United States.To handle this business, Continental main-tains grain elevators at Chicago, Illinois, Boston, Massachusetts, Norfolk, Virginia,New Orleans, Louisiana, Galveston, Texas, and Portland, Oregon.At Chicago, Con-tinental maintains five such elevators, two of which are known as elevators A and B,and it is with activities at elevator B that we are concerned.Elevator B, having astorage capacity of approximately 6 million bushels of grain, is located on the Calu-met River, a tributary of Lake Michigan, where it receives grain by rail, truck, barge,and ship, and is equipped to load grain on boxcars, barges, and boats.In furtherance of its export business originating from elevator B, Continental con-tracts with various shipping lines to transport its grain by large lake freighters fromthat elevator, via the Great Lakes, to St. Lawrence Seaway ports from which thegrain is then transshipped by ocean liners to Europe and other foreign ports.Amongthe carriers so engaged by Continental is Upper Lakes, with whom Continental hashad similar arrangements for the past 15 years.Upper Lakes maintains a grain elevator at Three Rivers, Canada, a St. LawrenceSeaway port, having a capacity of approximately 6 million bushels. Since grainshipped by Continental to that port for subsequent transshipment abroad must fre-by the Board's Regional Director pursuant to Section 10(1) of the Act, and pending inthe United States District Court for the Northern District of Illinois, Eastern Division,as Civil No 63C804, was duly served on the Respondent Seafarers by a United Statesmarshal at Brooklyn, New York, in May 1963, the exact day, however, not being disclosedby the record herein.However, Seafarers, in their brief, ask that I take "judicialnotice . . . of the proceedings in the Federal Court involving the 10(1) petition of theGeneral Counsel " I have clone so, and find that the petition and charge aforementionedwere served on the Seafarers in Brooklyn on May 23, 1963. SeeInternational Longshore-men's and Warehousemen'sUnion,at at.,CIO (Waterfront Employees Association of thePacific Coast),90 NLRB 1021 ;National Union of MartineCooks andStewards, CIO(Pacific American ShipownersAssociation), 90 NLRB 10992 Seafarers' unopposed request, attached to its "Memorandum of Law Submitted to TrialExaminer," to make 37 specifiedchanges inthe transcript of testimonyherein is herebygranted. GRAIN ELEVATOR, FLOUR & FEED MILL WORKERS, ETC.419quently be kept in storage at that facility for prolonged periods of time pending ship-ment and, since any use of public elevators at St. Lawrence ports must of necessity befor a short period of time, it is essential to Continental's maintenance of its exportbusiness through the St. Lawrence Seaway to have a storage facility available in aSt. Lawrence Seaway port such as Three Rivers.Under the current contract betweenContinental and Upper Lakes, Continental obtained the use of elevator space up to2,800,000 bushels from Upper Lakes at its Three Rivers facility. In return for the useof that facility, Continental pays Upper Lakes the officially published tariff ratesapproved by the Canadian Government.During all times relevant herein, Upper Lakes was engaged in a work dispute inCanada with Seafarers' International Union of Canada, a chartered affiliate ofRespondent Seafarers herein.3 Being aware of this dispute, Julius Mayer, an executivevice president of Continental, hereafter referred to as Mayer, shortly prior to May 15,1962, called Jack Conner, president and business representative of Local 418, theother Respondent herein, and which union was, and since 1938 has been, the collective-bargaining representative of Continental's employees at elevators A and B.Mayertold Conner that Continental expected an Upper Lakes ship to be in very shortly andasked whether he "would be helpful in instructing his men to load it."Conneradded that they were supporting the SIU dispute and he therefore did not think hismen would unload any Upper Lakes ships.Within a few days of this conversation, the SSErickson,operated by Upper Lakes,arrived at the dockside of elevator B for the purpose of taking on a load of Continentalgrain.Upon its arrival, pickets took their place "both from the waterside and alsofrom the landside."Continental asked its employees to load theEricksonwhile thepickets were theie but they declined to do soAfter an injunction was granted againstthis picketing, theEricksonwas loaded on May 18, and departed.Shortly, before May 30, 1962, Mayer again called Conner and asked him whetherhe would be helpful in trying to load the SSShaw,another Upper Lakes vessel, whichwas expected in a day or so at elevator B. Conner again replied he would not tellthe men to load or not to load.Mayer asked Conner whether, since Continental"had the pickets removed on the Erickson," and assuming that there would be nofurther picketing, would his men load theShaw.Conner ieplied: "Even if there isno picket line, there is an invisible picket line around these ships "He furtherinformed Mayer "that pickets or no pickets, injunction or no injunction, an injunctioncan order men to stop picketing but they cannot order men to work." Instead,Conner suggested to Mayer that he bring in "boats other than Upper Lakes ships and[Mayer wouldn't] have any trouble loading those" other ships.On this occasionConner also stated, as he had "before, that they were committed to support the SIUin their dispute with Upper Lakes."TheShawarrived at elevator B on May 30, 1962, but Continental's employeesrefused to load that boat until about July 9, 1962, during a 30-day truce "arrangedbetween the then Secretary of Labor Goldberg and the SIU and ILA . . . duringwhich the Upper Lakes ships could be loaded."During this truce period, two otherships of Upper Lakes, theHoughtonand theNorris,were loaded without incident,but the SSLeitch,which arrived after the truce period had expired, could not beloaded and left Chicago empty.48The New York Times of October 21, 1963,summarizesthe genesis of that dispute, andthe events that followed, in the following dispatch from Ottawa, dated October 20, 1963:"The trouble began in 1960 when the Canadian Labor Congress expelled the Seafarers'International Union of Canada, a branch of the United States-based Searfarers' Inter-nationalUnion.Mr. [Hal C.] Banks, [president of the Canadian Seafarers' Union], hadsought to expand the influence of the Canadian Seafarers' Union by raiding the member-ship of other Canadian maritimeunions.The [Canadian] Labor Congress set up theCanadian Maritime Union to fight Mr. Banks'union.In 1962, the new union won itsfirst big victory. It signed a contract with Upper Lakes Shipping, Ltd, of Toronto. Oneresult was that about 350 members of Mr Banks' union on Upper Lakes ships lost theirjobs.The Seafarers retaliated by picketing Upper Lakes ships in United States ports,and longshoremen refused to unload their cargo.There was much violence and harass-ment of Canadian crews in United States ports.The action against Upper Lakes hascontinued."*As the heading of this portion of my Decision indicates, the findings entered insectionIII,A aboveare intendedfor background purposes only, to give meaning to events occur-ring on andafter February 15, 1963, the period encompassed by the complaint and thebill of particularsherein.No findings of violation pertaining to conduct prior to Febru-ary 15, 1963,are enteredherein.212-809-66-vol. 155-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The localeWhen grain is first received at elevator B, it is placed in temporary storage binswhere it may remain for a few hours or a few years.When grain is to be loaded ona ship, it is removed from the storage bins through conveyors up into a scale whereit is weighed for official weight. It is then transferred to shipping bins and remainsthere until the shipping bin is opened allowing the grain to pour through a spoutaffixed to the elevator and projecting onto and over the hold of the vessel to beloaded, thus conveying the grain from the shipping bin to the boat.All of theaforedescribed work is performed by employees of Continental, all of whom arerepresented by, and are members of, Respondent Local 418.The spouts which convey the grain from the shipping bins to the vessel are affixedto the outside of the elevator and can be raised and lowered vertically through theoperation of mechanism on a platform affixed to the outside of the elevator. It isimpossible to move the spouts horizontally, a requisite to placing them over the holdof the ship in a loading position, by the operation of the aforesaid mechanism. Inorder to obtain the necessary horizontal motion of the spouts, a rope, attached to thespout, is thrown by one of Continental's employees working on the dock to someoneworking on the ship who catches this rope and proceeds to manually pull the spouthorizontally to a position above the particular hold of the ship to be loaded.It is customary, in the port of Chicago, that grain trimmers, members of Local 101,International Longshoremen's Association, are the individuals on board ship whocatch the rope and pull the spout to the loading position over the ship's hold.How-ever, this work is not necessarily done by grain trimmers and, in other ports, it isdone by members of the ship's crew.When grain trimmers are used in tht operationof loading a lake vessel at Continental's grain elevators in the port of Chicago, thesetrimmers are never employed, either directly or indirectly, by Continental. Instead,they are in the employment of a stevedoring company hired by the operator of thevessel to be loaded.C. The sequence of eventsOn or about February 15, 1963,5 prior to the opening of the shipping season onthe Great Lakes, Mayer called Conner, the president and business representative ofLocal 418, and asked him whether Continental would be "able to load Lakes ships"during the approaching season and whether "he would be helpful in seeing that theseboats [were] loaded."Conner replied that he was "sorry, but the dispute betweenUpper Lakes and SIU not [having] been settled,.[they] again were going tosupport the SIU," that he did not believe the Upper Lakes ships would be loaded,and that the situation in 1963 would be "the same as it was" in 1962.He also toldMayer that Continental had no trouble loading "other ships" in 1962 and, if Conti-nental used such "other ships" in 1963, Continental would have "no difficulty" gettingthose other ships loaded.Late in February, Conner called Mayer on the telephone, informed him that anILA meeting would be held in Detroit a few days later, and asked that permissionbe granted to allow two Continental employees, Jack Garvey, a trustee of Local 418,and George Novosel, shop steward of that local at elevator B, to attend that meetingsConner stated he was making the request because "the question of the Upper Lakesshipping dispute with the SIU which was stopping the loading" of the ships wouldundoubtedly come up for discussion, and that it would be wise for these two men,as officers of Local 418, "to hear or participate" in the deliberations of that meeting.Mayer granted the request.Early in March, Mayer asked Conner what had happened at the Detroit meetingand whether Continental would "be able to load any ships" in 1963. Conner repliedthat ships would not be loaded, that "Hal Banks, president ofSJU of Canada,"hadasked "the convention in session to again support them [in 19631 as they had" in1962, and that the action taken at the meeting to grant such support was by aunanimous vote.He also told Mayer that "Jimmy Hoff a" had attended that meeting.Shortly before April 12, Conner informed Mayer that there would be a meeting ata Chicago hotel at which one "Tanner and others from the union in Chicago," nototherwise identified, would meet with various representatives of local Chicago unions.Conner stated that he expected to be at the meeting as would Garvey and Novosel.On or about April 15, Mayer telephoned Conner and asked what had occurred atthemeeting.Conner replied that Tanner had advised the group that "as far asChicago was concerned, the SIU had had the full cooperation the previous year andasked them again to cooperate with them." Shortly after this meeting, Gunther5Unless otherwise indicated all reference to dates hereafter are to the year 19636Garvey described the meeting as an "ILA convention of the Great Lakes District " GRAIN ELEVATOR, FLOUR &FEEDMILL WORKERS, ETC.421Goldschmidt,elevator superintendent at elevator B, telephoned Garvey who hadattended the meeting aforementioned,to inquire as to what had taken place at thatmeeting and was informed that there was no change in the situation.TheHoward L.Shaw, an Upper Lakes ship engaged in the transportation of grainon the Great Lakes, arrived at elevator B on April 21. Shortly before its arrival,Mayer telephoned Conner and advised him that the Shaw was due to arrive soon andrequested that Conner assist Continental in getting the ship loaded.Conner repliedthat he was sorry that he could not help Continental, that Mayer knew that Local 418was committed to assist the SIU,and that he would not ask his men, or refrain fromloading.Mayer suggested to Conner that perhaps there would be no picket linewhen theShawdocked and asked why, in that event, there would be any difficultyin loadingtheShaw.Connerreplied that there "is an invisible picket line aroundthose ships."He further informed Mayer that he had a message for him fromScotty Aubusson of the SIU, not otherwise identified, that if Continental persistedin its attempts to load Upper Lakes ships that it would have trouble getting railroadboxcars in and out of their facilities,since the SIU had the full cooperation of theAmerican Brotherhood of Trainmen.On May 21 Continental made two attempts to load theHoward L.Shaw at elevatorB.At the first attempt, approximately 10 a.m., David Borchert, assistant superin-tendent at that elevator, gave a written order to Garvey to load the ship.Garveytransmitted this order to other employees at the elevator who are customarily engagedin the loading operation.All work necessary to load the ship up to and includingplacing the grain in the shipping bins was done,but the employees refused to takethe further steps necessary to facilitate loading of the grain on theShaw.Superin-tendent Goldschmidt then ordered the employees, all of them members of Local 418,to raise the shipping spouts, throw the ropes on board the ship, and release the grainthrough the spouts but the employees refused to do so. Each employee was orderedby Goldschmidt to perform these functions and each employee refused.WhenGoldschmidt ordered Garvey to throw the ropes over board, to break the shippingseal and load the boat, Garvey refused, stating that he had two reasons for refusing,one was fear of physical harm, and the second that he would have to refuse on theadvice of legal counsel for Respondent Local 418.Later on the same day, Conner told Mayer that he had a message for him-that if Continental persisted in its attempt to load Upper Lakes ships, Continentalwould have difficulty at their Texas elevators.Mayer asked Conner to identify theorigin of the message but the latter refused to do so except to advise Mayer that itwas one of the parties to the court proceedings in which Continental was theninvolved.At that time, Continental was engaged in litigation involving Local 418and SIU but not with any other parties. The Shaw was not loaded on May 21.On May 29 Mayer arrived at elevator B about 1:20 p.m. with a copy of a tem-porary restraining order entered that day by Judge Holland of the United Statesdistrict court.By that order, both Respondents herein were enjoined and restrainedfrom engaging, or inducing or encouraging any employees of Continental to engage,in a strike or refusal in the course of their employment to handle any commoditiesor to perform any service, or to threaten or coerce Continental where, in either case,an object thereof was to force or require Continental to cease doing business withUpper Lakes.The order further required Local 418 and its officers and agents towithdraw all requests and appeals to employees of Continental to refrain from loadinggrainof Continental upon Upper Lakes' ships, and to advise said employees that theywere free to perform any and all services for Continental in loading grain on UpperLakes' ships.Mayer told Goldschmidt to call Garvey and Novosel so that they could be shownthe order of Judge Holland.The aforementioned union officials were called toGoldscbmidt's office where each was given a copy of the order to read, and Mayerinformed them that a United States marshal would soon arrive to serve certifiedcopies of the order.After reading the order, Garvey said he wanted to read itagain, and then said- "I guess this is it," whereupon Borchert gave Garvey a writ-ten order to load the Shaw.Goldschmidt went to the dock and told the Continental employees to prepareeverything for loadingHe then returned to the elevator office where he askedBorchert if the grain had been moved to the shipping bins. Borchert replied thattherewas already enough grain in those bins to commence the loading operation.Goldschmidt and Borchert returned to the dock area where they found Garvey andNovosel and two other Continental employeesGoldschmidt was surprised to seeNovosel on the dock as he had never before seen him at that part of the elevator 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring a loading operation.This was so because Novosel's duties were performedexclusivelywithin the confines of the elevator.Goldschmidt asked Garvey whyNovosel was on the dock and Garvey replied that as steward it was his responsibilityto be there.Goldschmidt thereupon ordered Nick Toth, a Continental employee,to load theShawat which time Garvey said. "I for myself would have to refuse toload the boat."Goldschmidt thereupon again gave Toth the order to load the boatbut the latter answered that he was sorry, he was afraid.Borchert left the group on the dock and returned to the office where he metLawrence Banks and Tommy O'Connor, grain trimmers and members of Local 101,ILA, and also officers in the Chicago Grain Trimmers Association, a stevedoringcompany which does grain trimming work upon ships.When Goldschmidt toldBanks and O'Connor that Continental was preparing to load theShawand werewaiting for the trimmers to go aboard, Banks and O'Connor stated that their menwould go aboard the Shaw and do the trimming. The Continental employees wereinformed of this and were again ordered to load theShawAfter Novosel askedMayer if the men could have a few minutes to think it over, the employees walked ashort distance away.They returned a few minutes later at which time Novoselinformed Mayer that the men would not load the vessel.About that time, Conner and the United States marshal arrived at elevator B.Mayer, Borchert, Conner, and the marshal went to the dock where the marshalserved each employee with a certified copy of the temporary restraining order.Conner, who was also served, suggested that everyone go into the Company's lunch-room to discuss the matter.All of Continental's employees, Goldschmidt, Borchert,Mayer, Conner, and the marshal then retired to the lunchroom where Conner readaloud the temporary restraining order but omitted reading the last paragraph of theorder.The marshal told Conner that he should have finished reading the order in itsentirety and then proceeded, himself, to read the portion of the order which Connerhad omitted.Conner suggested that everyone leave the lunchroom except meribeis of Local 418whereupon Goldschmidt, Borchert, Mayer, and the marshal left and went to theadjoining parking lot where Conner joined them a few minutes later.When Connerinformed the group as they were departing from the lunchroom that the men weregoing to vote, the marshal said: "You better go in and tell them not to, it might beviolating the law."About 5 minutes later, Conner rejoined Mayer and the marshaland announced that "they are not going to work, they are not going to load theboat."TheShawwas not loaded on May 29.On June 17 a United States marshal served each Continental employee at elevatorB with a copy of an injunction.After service thereof, Borchert again gave the orderto load theShawand, as on previous attempts, grain was moved as far as the shippingbins but the employees refused to perform any other function to load the vessel.On June 20, Mayer came to elevator B about 10 a.m. while the employees wereassembled in the lunchroom.Borchert again ordered the men to load theShawbut they again refused.After the attempt to load theShawat elevator B on June 20 was unsuccessful, theboat proceeded to Continental's elevator A where it arrived on the afternoon ofJune 20.Mayer instructed the superintendent of that elevator to order the men toload theShaw.After this order was given, Hubert Simmons, union steward forLocal 418 at elevator A, polled the men as to their willingness to follow the orderand they indicated that they would not do soWhen Simmons informed Mayer thathe was doing this as an officer of the union, Mayer asked the employees if they werewilling to have Simmons speak for them in this regard.They answered that it wastheir wish and continued their refusal to load theShaw.A similar request to load thevessel on June 21 at elevator A again met with a refusal by the employees to loadthe vessel.The findings entered above are based on the credited, undenied testimony of wit-nesses called by the General Counsel.The only witness called in behalf of eitherRespondent was Howard Schulman, General Counsel for Respondent SeafarersInternational, and his testimony was restricted to the relationship between thatorganization and its chartered district affiliates.D. Concluding findings1.The liability of Local 418As just indicated, no factual problems are presented herein and it is only the legalconclusions to be drawn from that uncontradicted record which remain for considera- GRAIN ELEVATOR, FLOUR &FEEDMILL WORKERS, ETC.423tion.Analysis of that record compels the conclusion that Respondent Local 418must be found guilty of violations of Section 8(b) (4) (i) and (ii) (B) of the Act .7The record abounds in undisputed testimony that Respondent Local 418 inducedor encouraged employees of Continental to cease loading grain on Upper Lakes ships,and threatened, coerced, and restrained Continental, all in order to force and requireContinental to cease transporting its grain on Upper Lakes' ships and to cease doingbusiness with Upper Lakes.Among the reasons that compel that conclusion is theundisputed evidence pertaining to the following conduct of that union's officers andagents:(a)Conner's statement to Mayer on or about February 15, 1963, detailed above,that because the dispute between Upper Lakes and the SIU had not been settled,the Upper Lakes ships would not be loaded at Continental's docks during the comingseason.(b)Conner's statement of the same day that if Continental would use "otherships" than those operated by Upper Lakes, it would have no difficulty in gettingthose "other ships" loaded.(c)Conner's statement to Mayer following the Detroit ILA convention thatbecause of theunanimousvote of that assembly, in which Conner, Garvey, andNovosel participated, to again support the plea of "Han Banks, president of SN ofCanada," as they had in 1962, Upper Lakes ships would not be loaded at Conti-nental's docks in 1963.(d)Conner's statement to Mayer on or about April 21, when the Shaw wasexpected at elevator B, that he could not help Continental in getting that ship loadedbecause of the Local 418 commitment to assist the SIU, and because there was an"invisible picket line" around Upper Lakes ships.(e)Conner's threat of the same day that if Continental persisted in its attemptsto load Upper Lakes ships it would have trouble in getting railroad boxcars in andout of its facilities.(f)Conner's threat toMayer on May 21 that if Continental persisted in itsattempts to load Upper Lakes ships, it would have difficulty at its Texas elevators.(g)Garvey's inducement of Toth on May 29 not to participate in the loadingof the Shaw.(h)Novosel's announcement on May 29 after meeting with the other membersof Local 418 that the men would not load theShaw.Respondent Local 418, in its brief, urges a number of considerations upon mewhich, it contends, require a dismissal of the action against that organization. I findall of them to be without merit.It is first argued that the refusal of the members of Local 418 to load theShawwas the result of their individual action, in nowise induced or encouraged by theirunion, and that the record contains nodirectevidence that any official of Local 418specifically induced, instructed, or encouraged any of its members not to load UpperLakes ships.On the entire record I have no hesitation in finding that the refusal by membersof Respondent Local 418 to load theSliaw"was an integral part of a programformulated and effectuated by Respondent [Local 418] as alabor organization,inspired and sponsored by theunion officials-itsadmitted agents-and directed, ashas been noted, atunlawful objectives."Truck Drivers and Helpers Local UnionNo. 728, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO (Genuine Parts Company),119,NLRB 399, 405.7That section of the Act reads as follows :(b) It shall be an unfair labor practice for a labor organization or its agents-(aaaaa(4) (i) to engage in, or to induce or encourage any individual employed by any per-son engaged in commerce or in any industry affecting commerce to engage in, a strikeor a refusal in the course of his employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials, or commodities orto perform any services; or (ii) to threaten, coerce, or restrain any person engagedin commerce or in an industry affecting commerce, where in either case an objectthereof is:.. .aka4aaa(B) forcing or requiring any person to cease using, selling, handling, trans-porting, or otherwise dealing in the products of any other producer, processor,or manufacturer, or to cease doing business with any other persons, . . .Pro-vided,That nothing contained in this clause (B) shall be construed to makeunlawful,where not otherwise unlawful, any primary strike or primarypicketing ; 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, there is undenied proof here that on February 15, 1963, Conner, who wasnot employed by Continental, told Mayer that "the dispute between Upper Lakesand SIU had not been settled and, as far as we are concerned, we are again goingto support the SIU."Why did Conner ask Mayer for permission to allow Garveyand Novosel,as union officials,to "participate" in the ILA meeting in Detroit, where"the question of the Upper Lakes Shipping dispute with the SIU" would be con-sidered, if not to impress upon Mayer that that meeting would govern the futurepolicy and action of Respondent Local 418 pertaining to that dispute.And, whatconclusion can be drawn, other than the one reached by me, from the refusal ofGarvey and Novosel to thereafter load Upper Lakes vessels in light of their par-ticipation,as delegates from Respondent Local 418,in the unanimous vote of thatmeeting to continue their Local's support of the SIU.The contention that the refusal to load the Shaw was the individual and unsolicitedact of Continental's employees, not induced by Local 418, is also completely negatedby the incidents of May 29, 1963, after the temporary restraining order of the Federalcourt heretofore described was served on the Continental employees and Conner.Itwill be recalled it wasafterConner met privately with the members of his unionto discuss that order that he announced, in their presence, that notwithstanding thecourt order "they [were] not going to work, they [were] not going to load the boat."Nor was any explanation offered for Novosel's unusual and unnecessary presence onthe dock when the employees refused to load theShawexcept that provided byGarvey, an officer of the local, that, as shop steward, it was Novosel's responsibilityto be there.Under all the circumstances present here, no straining is required toreach the conclusion that the action of the Continental employees in refusing toload Upper Lakes boats wasconcertedunion action-the means by which a collec-tively formulated policy was given effect, and I so find.In light of the finding just announced it would appear to be unnecessary to considerthe further contention of Local 418 that, because no official of that union specificallyor directly instructed any of its members not to load theShaw,the complaint againstthat organization must be dismissed.Assuming,arguendo,the absence of suchdirect evidence, it has never been held that a complaint charging unfair labor prac-ticesmust be dismissed because of the absence of such direct evidenceIndeed,"direct evidence of a purpose to violate the statute is rarely obtainable, . . . and theBoard may, [therefore], give consideration to circumstantial evidence as well asthat which is direct."HartsellMills Company v. N.L.R.B.,111 F. 2d 291, 293.8All that is required in this proceeding against a labor organization, "as in the case ofemployer violations falling within the ban of Section 8(a) of the Act, [is] a realisticanalysis of conduct. . . . Under both subsection (a) and (b) of Section 8, a trierof fact is not foreclosed from finding violation because of the absence of directevidence."Seafarer's International Union of North America, AFL-CIO (Haninier-mill Paper Company,),100 NLRB 1176, 1185. To contend here, that the employeeswere acting independently in the exercise of their own free will, rathei than con-certedly in furtherance of the stated union policy as clearly and repeatedly announcedby Conner, its president and business agent, and by Garvey, its officer trustee, is, asthe General Counsel argues, "to divorce reason and reality from the scope of humanexperience."Nor is it fatal here that the record fails to disclose that, in espousing the cause ofthe SIU, Respondent Local 418 imposed any threat of disciplinary action on itsmembers as a means of obtaining their cooperation in the enforcement of its policyto deny Continental the transportation facilities of Upper Lakes.As the SupremeCourt said, "The words `induce and encourage' are broad enough to include in themevery form of influence and persuasion.There is no legislative history to justify aninterpretation that Congress by those terms has limited its proscription of secondaryboycotting to cases where the means of inducement or encouragement amount to a`threat of reprisal or force or promise of benefit.' Such an interpretation would givemore significance to the means used than to the end sought. If such were the casethere would have been little need for § 8(b) (4) defining the proscribed objectives,because the use of `restraint and coercion' for any purpose was prohibited in thiswhole field by § 8(b) (1) (A)."International Brotherhood of ElectricalWorkers,Local 501, et al. (Samuel Langer) v. N.L.R.B.341 U.S. 694. InTruck Drivers andHelpers Local Union No 728 (Genuine Parts Company),119 NLRB 399. 407, theBoard concluded that "a union's conduct can come within the reach of the statutewhere the Union sponsors, authorizes, or otherwise encourages, the unlawful activity,even though it may notcompelorrequireitsmembers to engage in it."8 See alsoN.L.R.B. v. Link-Belt Company,311 U.S. 584, 602;Northern Virginia SteelCorp.v.N.L.R.B.,300 F.2d168,174 (C.A. 4). GRAIN ELEVATOR, FLOUR & FEED MILL WORKERS, ETC.425Respondent Local 418 next contends that the General Counsel has failed to provethat Garvey, Novosel, and Simmons were agents of Local 418. In this connection,it should be remembered that the findings of violation entered above have been basedprimarily on conduct engaged in by Conner, whose authority as president and busi-ness agent of that local is unquestioned. I therefore find it unnecessary to furtherconsider the extent of authority, as agents of that local, vested in these three men astrustee or shop stewards, except to note that it was undisputed that Garvey andNovosel participated as delegates of Local 418 at the Detroit ILA convention andcontributed part of the unanimous vote which established the policy of their unionwith respect to the existing dispute between Upper Lakes and the Seafarers.Finally, Respondent Local 418 contends, in this connection, that "as a matter oflaw, even if the General Counsel had proved the allegations of the complaint andbill of particulars, they would not constitute violations of Section 8(b) (4) (i) and(ii)(B) of the Act, [because]primaryactivity is not affected by the provisions ofSection 8(b) (4) of the Act and the alleged conduct of the Respondents was primary."It will be observed that the argument is addressed to the contention that the conductofbothRespondents was primary and therefore not violative of the Act.Whatevermerit, if any, this contention has with respect to the liability of the Respondent Sea-farers, a subject treated in later portions of this Decision, it has no application tothe activities of Local 418 against Continental.That local had no dispute withContinental, nor were its members engaged in a primary stake against their employerbecause of any such dispute.The sole object of their activity was not primary inconnection with any dispute they had with their employer, but secondary, to rendersupport to the strike being waged against Upper Lakes by the latter's employees.To establish that Continental was not the neutral or secondary employer thatCongress sought to protect by enacting Section 8(b)(4) of the Act, Local 418, initsbrief, quotes and relies on the following legislative history of that section as"succinctly [pronounced] by the principal author of the Act, Senator Taft, whenhe said:This provision makes it unlawful to resort to a secondary boycott to injure thebusiness of a third person who iswholly unconcernedin the disagreementbetween an employer and his employees. 93 Cong. Rec. 4323. The secondaryboycott ban is merely intended to prevent a union from injuring a third person,who is not involved in anyway, in the dispute or strike.It is not intendedto apply to a case where the third person is, in effect, in cahoots with or actingas part of the primary employer.Cong. Rec. 8709." [Emphasis added byLocal 418.]Relying on the portion of that history which it emphasized as indicated above,Local 418 then argues that because Continental also availed itself of Upper Lakes'storage facilities in Canada, their operations are so "integrated [that] they must bedeemed a single employer, or a joint venture, or an alliance of interest," and notthe neutral employer entitled to the protection of Section 8(b)(4).I am, of course, in complete agreement with Local 418 that the statement ofSenator Taft succinctly states the congressional intent of Section 8(b)(4). I cannot,however, conclude that the Senator's statement can be construed as implying thatCongress intended only to make it "unlawful to resort to a secondary boycott toinjure the business of a third person[whose business]iswholly unconcerned ... [or]not involved" with the business of the struck employer, as Local 418 seems to implyby the emphasis placed on the above quotation and upon which it apparently relies.To so interpret the legislative history would make it impossible to ever invoke thatsection.In the state of our complex industrial life, no employer engaged in themost simple business operation or activity can ever be deemed to be "wholly uncon-cerned" and "not involved in any way" with the affairs or business of another employerfrom whom he buys, or to whom he sells, goods, materials, or services.Instead it was made clear by Senator Taft that the protection of Section 8(b)(4)was intended for "the third person who is whollyunconcerned in the disagreementbetween [the primary] employer and his employees, . . . [and]not involvedin anyway in [the]dispute or strike."Here, it was undisputed that Continental was "whollyunconcerned" in the disagreement between Upper Lakes and its employees and notinvolved in any way in the dispute or strike between those two parties.It is next argued that "the identity or community of interest and intimate innerrelationship between Continental and Upper Lakes is [so] manifest [that] it wouldbe only by ignoring the realities of economic life that one could consider Continentala neutral."Among the considerations urged in support of this argument, is the 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontentionthat because Upper Lakes also provides storage facilities for Continentalat Three Rivers, the two corporations "must be deemed a single employer,or a jointventure, oran allianceof interest."In support of that contention, Local 418 citesand reliesonNational Union of Marine Cooks and Stewards, et al. (Irwin-LyonsLumber Company),87 NLRB 54,Warehouse and Distribution Workers Union, Local688, Teamsters (Bachman Machine Company),121 NLRB 1229, andJ.G. RoyandSons, Company,118 NLRB 286. All of these are inapposite for, in all of them, thebusiness of the primary and secondary employers were commonly owned and con-trolled, thereby making them, in effect, one employer.Here, however, the recordaffirmatively establishes that Continental and Upper Lakes are completely independentof each other, with no common stockholders, officers, directors, businessinterests,or control.The relationship between Continental and Upper Lakesis the same asexists between any carrier and its customers or patrons who avail themselves of thatcarrier's carriage and storage facilities.To establish that Continental was not a neutral employer within the scope of theAct, Local 418 also likens Continental's status to that of an employer performing"struck work" thereby destroying its status as a neutral, and therefore not entitled toinvoke the protection afforded neutral employees by Section 8(b) (4), citingN.L.R.B.v.Business Machine and Office Appliance Mechanics Conference Board, Local 459,InternationalUnion of Electrical, Radio & Machine Workers, CIO(RoyalType-writer Co.),228 F. 2d 553 (C.A. 2). To merely state that this comparisonis appli-cable here is to require its rejection.There is no evidence in the record to warrantthe conclusion that Continental, or its employees, performed, or were asked toperform, the struck work of Upper Lakes employees 9By reason of all the foregoing, I find and conclude that Continental was, and is, aneutral employer entitled to the protection provided by Section 8(b) (4) of the Act.The search in all cases of alleged secondary boycotts is to ascertain the objectiveof the picketing or inducement of those involved in that activity.Here,it is con-clusively established that what Local 418 expressly sought was to have Continentaland its employees, unconcerned in the dispute with Upper Lakes, stop using UpperLakes ships-stop doing business with Upper Lakes, an activity specifically. proscribedby Section 8(b) (4) (i) and (u) (B) of the Act 10Whatever rights the Seafarers ofCanada may have had to enlist the aid of another union, in other situations, and byother means,11 resort may not be had here to the cooperation of Local 418 to achievean objective proscribed by the Act 12There remains for consideration, with respect to the liability of Local 418, theextent to which the decision of the Supreme Court in Local 761,International Unionof Electrical, Radio and Machine Workers, AFL-CIO v. N.L.R.B.,366 U S. 667,generally referred to as theGeneral Electriccase, and the decision of the Board inLocal Union No. 5895, United Steelworkers of America, AFL-CIO (Carrier Cor-poration),132 NLRB 127, both being frequently cited by Local 418 in support ofits position, are controlling, or relevant to the problem posed here.Briefly stated,bothGeneral ElectricandCarrierwere so-called common situs cases-situationswhere the struck employer and the secondary employer were performing separatetasks on the premises of the struck employer.Wheie, in such cases, the Union repre-senting the striking employees pickets the entrance used byallemployees enteringthe common situs aforementioned, a balance must be struck between the strikingunion's right to picket, and the interest of the neutral or secondary employer to befree from such picketing.The Board, with subsequent court approval, struck that0 On occasion,but not always,Continental'sdock foreman, Toth,goes aboard the shipand, by means of an intercommunication phone plugged into the dock, gives instructionsto Continental employees controlling the flow of grain into the spouts.He engages in notask normally performed by members of the ship's crew.10International Association of Heat and Frost Insulators andAsbestosWorkers(Speed-Line Manufacturing Co., Inc.),137 NLRB 1410;Local Union 825, International Union ofOperating Engineers,AFL-CIO(Nichols Electric Company),138 NLRB 540;Local 584,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, et at.(Fairway Farms, Inc.),141 NLRB 638.n E.g., the trimmers, employees of another secondary employer, a stevedoring company,who had to board theShawto perform their work on that vessel, could legally be inducedto refrain from doing so.12 See, in this connection,Truck-Drivers Union Local No. 413, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,at at.(The PattonWarehouse,Inc.),140 NLRB 1474;International Organization of Masters,Mates andPilots of America, Inc.,et at. (Chicago Calumet Stevedoring Co , Inc.),125 NLRB 113,126-127. GRAIN ELEVATOR, FLOUR & FEED MILL WORKERS,ETC.427balance in the earlierMoore Dry Dockcase,13 and there prescribed four standardsor conditions for picketing which, if complied with, would be presumptive of validprimary activity.Geneial ElectricandCarrier,however, presented a factual situation not present inMoore Dry Dockor in most common situs cases-a separate gate to the struckemployer's premises used exclusively by the employees of the secondary employer.The issue posed by that situation was whether the mere fact that the picketing occurredat a gate usedexclusivelyby the employees of the secondary employer conclusivelyestablished that the picketing was directed at the employees of the secondary employerand therefore violative of Section 8(b) (4) of the Act.The Supreme Court answered the problem inGeneral Electricand, observing that"the key to the problem is found in the type of work that is being performed bythose who use the separate gate," added another refinement of the rule promulgatedinMoore Dry Dock,to wit: "the work done by the men who use the gate must beunrelated to the normal operations of the [secondary] employer and the work mustbe of a kind that would not, if done when the plant were engaged in its regularoperations, necessitate curtailing those operations."The Board, inCarrier,appliedthat formula.The two cases, however, and indeed allMoore Dry Dockcases, have no relevanceor application here for at least two reasons.First, the picketing or inducement ofwhich complaint was there made was imposed by thestriking unionrepresenting theemployees of theprimary employer.Here, however, the inducement with which weare presently concerned was imposed by the union representing the employees of thesecondary employerwho had no dispute with their employer. InGeneral ElectricandMoore Dry Dockcases, the employees of the secondary or neutral employerwere engaged in work on theprimary or struck employer's premises,creating theso-called common situs.Here, theShaw,the situs of the dispute, was docked in theCalumet River, a navigable body of water open to the public.While theShawisdocked alongside Continental's elevator and dock, no part of the vessel is actuallylocated on Continental's premises.112.The liability of Respondent Seafarers' InternationalThe only evidence in the record by reason of which the General Counsel seeks toimpose liability on the Respondent Seafarers' International pertains to the speechmade by Hal Banks on or about March 1, 1963, at the convention or meeting of theGreat Lakes District of the International Longshoremen's Association (ILA). Itwill be recalled that it was at this meeting that Banks sought and obtained the coopera-tion,inter alia,of Local 418, in the dispute that his organization had with UpperLakes.The critical factor upon which both the General Counsel and the ChargingParty rely is that at the time the aforementioned request was made, Banks was notonly president of the Seafarers' International Union of Canada with whom UpperLakes had its controversy, a fact which is not disputed, but that he was also vicepresident of the Respondent Seafarers' International Union of North America. Sea-farers' International Union of Canada not having been made a party to this proceed-ing, itis then argued "that it is not for Mr. Banks at this late date to choose whichhat he was wearing at the convention, but he must be held to have attended theconvention in whatever capacity or position he occupied with both Canadian andAmerican organizations."It is undisputed that Respondent Seafarers' International is a parent organizationhaving four affiliated district organizations known as Seafarers' International Unionof North America, Atlanta and Gulf District. SIU, Pacific District; S1U, GreatLakes District; and SIU of Canada.Each district has a separate charter, adopts itsown constitution, and "has complete autonomy."Each affiliate maintains its ownheadquarters and branch offices, and elects its own officers.All contracts are withthe appropriate affiliates.The problem under consideration was considered by the Board inSeafarer's Inter-national Union of North America (Hammermill Paper Company),100 NLRB 1176,1183-1185, an earlier proceeding against this same Respondent.The Board theresummarizedthe applicable law in the following language:In the administration of the Act, the Board has recognized that labor organiza-tions areto be treated "as legal entities, like corporations, . . . [which] can only>s Sailor&'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 54714 The contention that the Board is without jurisdiction to proceed herein because theShawis a foreignvessel is without merit.No jurisdiction is asserted here over either theShaw,its crew, or Upper Lakes, Ltd. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDact through their duly appointed agents."Sunset Line and Twine Company, 79NLRB 1487,1507.In the case just cited,the Board summarized the "funda-mental rules of the law of agency which ... must control...decision of issueof responsibility"in this case,as follows:1.The burden of proof is on the party,asserting an agency relationship,both as to the existence of the relationship and as to the nature and extent ofthe agent's authority.In this case,for example,itwas incumbent upon theGeneral Counsel to prove, not only that the acts . . . alleged in the com-plaint were committed,but also that those acts were committed by agentsof the Respondent Unions, acting in their representative capacity.TheRespondents'failure to introduce evidencenegatingthe imputations in thecomplaint did not relieve the General Counsel of that burden.2.Agency isa contractual relationship,deriving from the mutual consentof principal and agent that the agent shall act for the principal. . .Authorityto act as agent in a given manner will be implied whenever the conduct ofthe principal is such as to show that he actually intended to confer thatauthority.Applying the foregoing principles to the instant proceeding,itmust be concludedthat the General Counsel has failed to establish that Banks' conduct may legally beimputed to the Respondent Seafarers'International.The constitution of neither thatorganization,nor its Canadian affiliate, were introduced into evidence.The merefact that these two labor organizations are affiliated,without more,isnot sufficientto establish the responsibility of Respondent International Seafarers'for the conductof the Canadian district.United Mine Workers v. Coronado Company,259 U.S. 344;Coronado Company v. United Mine Workers,268 U.S. 295.Not only has the General Counsel failed to sustain the burden of establishing thatBanks was acting for the Respondent International by his appeal at the Detioit con-vention,but the only evidence in the record shedding any light on the capacity, or inwhose behalf,he was serving by his appeal at that meeting,indicates that he wasappearing and appealing in behalf of Canadian district of the Seafarers.Thus, Mayertestified that when he asked Conner what had transpired at that meeting, be wasinformed that "Hal Banks,president of SIU of Canada,"had asked the conventionto againsupport them as they had in 1962.And Garvey testified with reference tothe same meeting that Banks "talked abouthisunion-SIU of Canada."In that stateof the record it must be concluded that the General Counsel has failed to establishby the necessary preponderence of the evidence that Respondent Seafarers'Inter-national was guilty of the conduct alleged in the complaint.Itwill,therefore, berecommended that the complaint charging that organizationw ith unfair labor prac-tices be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities and conduct of the Respondent Grain Elevator,Flour and Feed MillWorkers, International Longshoremen Association,Local 418, AFL-CIO, occurringin connection with the operations of Continental Grain Company described in sec-tion I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States of the United States and lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the RespondentLocal 418 hasengaged in unfair labor practicesin violation of Section 8(b) (4) (i)and (ii) (B) of the Act,I recommend that it berequired to cease and desist therefromand to takecertain affirmative action designedto remedy the unfair labor practices and otherwise effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Continental GrainCompany is an employerengaged in commerce within themeaningof the Act.2.TheRespondentLocal 418is a labor organization within the meaningof the Act.3.By inducing and encouraging employeesof ContinentalGrain Company toengage in strikes or refusal in the course of their employment to load grain or othercommodities on vessels operatedby Upper Lakes, Ltd., or to performother services,with the object of forcing ContinentalGrain Companyto cease doing business withUpper Lakes,Ltd., the RespondentLocal418 has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8(b) (4)(i) (B) and Section 2(6) and(7) of the Act. GRAIN ELEVATOR, FLOUR &FEEDMILL WORKERS, ETC.4294.By threatening, coercing, and restraining Continental Grain Company with anobject of requiring that Company to cease'doing business with Upper Lakes, Ltd.,the Respondent Local 418 has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(b) (4) (ii) (B) and Section 2(6)and (7) of the Act.5.Respondent Seafarers' International Union of North America has not engagedin the unfair labor practices alleged in the complaint.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and pursuant to Section10(c) of the Act, it is recommended that the National Labor Relations Board orderthat the Respondent Grain Elevator, Flour 'and Feed Mill Workers,InternationalLongshoremen Association, Local 418, AFL-CIO, its officers, agents, and repre-sentatives, shall:1.Cease anddesist from engaging in, or inducing or encouragingindividualsemployed by Continental Grain Company, or any other person engaged in commerce,or in an industry affectingcommerce, to engage in, strikes or refusals in the courseof their employment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to perform any services,where an object thereof is to force or require Continental Grain Company, or anyother employer or person, to cease doing business with Upper Lakes, Ltd.2.Take the following affirmativeactionwhich is necessary, it is found,to effectuatethe policies of the Act:(a) Post in conspicuous places in each of the Respondent Local 418 businessoffices,meeting halls, and all places where notices to members are customarilyposted, copies of the attached notice marked "Appendix." 15Copies of said notice,to be furnished by the Regional Director for Region 13, shall, after being duly signedby authorized representatives or an authorized representative of said Respondent, beposted by said Respondent immediately upon receipt thereof and be maintained byit for 60 consecutive days.Reasonable steps shall be taken by said Respondent toinsure that such notices are not altered, defaced, or covered by any other material.(b)Mail signed copies of the notice to the Regional Director for Region 13, forposting by Continental Grain Company, said employer being willing, at alllocationswhere notices to its employees are customarily posted.(c)Notify said Regional Director, in writing, within 20 days from receipt of thisDecision and Recommended Order, what steps have been taken to comply herewith.16It is further recommended that the allegations of the complaint charging thatRespondent Seafarers International Union of North America violated the Act bedismissed.15 In the event that this Recommended Order should be adopted by the Board, the words"a Decision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder."11 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF GRAIN ELEVATOR, FLOUR AND FEED MILLWORKERS,INTERNATIONAL LONGSHOREMEN ASSOCIATION, LOCAL 418, AFL-CIOPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT engagein,orinduce or encourage individuals employed byContinental Grain Company, or any other person engaged in commerce or inan industry affecting commerce, toengage in,strikes orrefusals inthe courseof their employment to use, manufacture, process, transport, or otherwise handleor work on any goods, materials, articles, or commodities, or to perform anyservices, where an object thereof is to force or require the aforesaid employersor persons to cease doing business with Upper Lakes, Ltd. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten, coerce, or restrain Continental Grain Company, orany other person engaged in commerce or in an industry affecting commerce,where an object thereof is to force or require the aforesaid employers, or anyother employer or person, to cease doing business with Upper Lakes, Ltd.GRAIN ELEVATOR, FLOUR AND FEED MILL WORKERS, INTERNATIONALLONGSHOREMEN ASSOCIATION, LOCAL 418, AFL-CIO,Labor Organization.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not he altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago, Illinois, Telephone No. Central 6-9660,if they have any questions concerning this notice or compliance with its provisions.Hunter Metal Industries,Inc.andLocal 810, Steel,Metals, Alloysand Hardware Fabricators and Warehousemen,affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen&Helpers of America.Cases Nos. 29-CA-50 (for-merly 2-CA-9939) and 29-CA-50-3 (formerly 2-CA-9939-3).October 29, 1965DECISION AND ORDEROn August 9, 1965, Trial Examiner Samuel Ross issued his Decisionin the above-entitled proceeding, finding that Respondent had engagedin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action to remedy suchunfair labor practices.On the same date, the case was transferred tothe National Labor Relations Board.On August 24, 1965, the TrialExaminer issued an errata thereto dated August 23, 1965.Thereafter, on September 13, 1965, Respondent filed "Exceptions bythe Employer to the Trial Examiner's Decision." 1 The Board, in itsconsideration of the matter, found that the document filed as excep-tions by the Respondent did not conform with the requirements setforth in Section 102.46 (b) of the Board's Rules and Regulations, Series8, as amended, for the filing of proper exceptions.The Board there-upon, by order dated September 23,1965, gave notice to the Respondentthat it must submit proper exceptions on or before October 4, 1965, andthat if none were received within the time provided, the Board wouldreject and strike the document referred to above and would adopt as itsOrder the Recommended Order of the Trial Examiner. Thereafter,counsel for Respondent notified the Board by letter that, in his opinion,the exceptions were proper and should have been accepted by theBoard.Counsel did not undertake to file a brief or any additional orrevised exceptions.'At therequest of the Respondent,the Boardextended the time forfilingexceptions toSeptember 13, 1965, and the time forfiling briefs to September 20, 1965.155 NLRB No. 41.